Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30,2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31717 MAGUIRE PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland 04-3692625 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 355 South Grand Avenue Suite 3300
